Citation Nr: 1615032	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  07-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active duty service from August 1974 to August 1977 and September 1987 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2012, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Since the agency of original jurisdiction (AOJ) last considered the appeal the Veteran submitted additional evidence and waived initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran's CAD is manifested by fatigue, angina, dizziness and dyspnea, with ejection fractions greater than 50 percent and no episodes of acute congestive heart failure.

2.  The Veteran is service connected for hypertension at 20 percent and CAD at 30 percent for a total disability rating of 40 percent. 

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment when considered without regard to his age or other non-service connected disabilities.    





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for CAD in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in August 2005 and September 2006 letters.

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and lay evidence.  VA examinations have been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, medical records were obtained and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Higher Initial Rating - CAD

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's CAD is rated under Diagnostic Code 7005 for arteriosclerotic heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7005. Under this regulatory provision:

A 100 percent disability rating is warranted with documented CAD resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent,

A 60 percent disability rating is warranted with documented CAD resulting in: more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 30 percent disability rating is warranted with documented CAD resulting in a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  Under 38 C.F.R. § 4.100, the regulations note, in part, that METs testing is not required when there is a medical contraindication.

The Veteran was afforded a VA examination in September 2005.  The examiner cited a June 2005 EKG and June 2005 echocardiogram that showed Veteran's left ventricular ejection fraction was 60 to 65 percent and he had impaired left ventricular relaxation.  The examiner also noted an estimated METS level of 5 to 6 based upon the Veteran's reported activities.

A February 2009 VA examiner noted that the Veteran required continuous medication, had daily fatigue, weekly angina, daily dizziness, and dyspnea on moderate exertion.  The stress test results showed 8.1 METs and ejection fraction greater than 50 percent, estimated at 60 percent.  Heart size was normal. 

The Veteran underwent another cardiac echo in March 2009.  At that time, the Veteran had mild left ventricular hypertrophy.  The ejection fraction was estimated to be 60 percent.  

The February 2012 VA examiner diagnosed CAD with acute, subacute, and old myocardial infarction.  The echocardiogram showed evidence of cardiac hypertrophy with normal wall motion, but abnormal wall thickness, specifically with concentric left ventricular hypertrophy.  Left ventricular ejection fraction was 70 percent.  The Veteran's symptoms included dyspnea, fatigue, and dizziness.  The examiner provided an interview-based METs estimate of 1 to 3.  However, the examiner specifically noted that the METs level limitation was not due solely to the heart condition.  Instead the estimate was due to multiple factors - including diabetes neuropathy, knee arthritis, swelling of the feet and probable chronic obstructive pulmonary disease - and it was not possible to accurately estimate what percentage of the estimate was due to the heart conditions.  The examiner opined that echocardiogram was the best overall measure of the Veteran's cardiovascular performance given his multiple comorbidities.  

The Veteran had an EKG in August 2012.  It showed normal sinus rhythm but the Veteran noted some pain after regadenoson administration.  The examiner noted the left ventricular ejection fraction to be 58 percent, which was normal with normal wall motion and systolic wall thickening.  The Veteran's left ventricular cavity was mildly dilated.  

A June 2014 regadenoson MPI stress test resulted in dyspnea.  The Veteran had a negative EKG part of the stress test and a normal left ventricle ejection fraction of 58 percent with normal wall motion and normal systolic wall thickening.  

In August 2014, the Board obtained an addendum medical opinion from the February 2012 examiner.  The examiner reviewed the conflicting medical evidence and found that none of the stress tests showed evidence of active ischemia and left ventricular ejection fraction was reported to be normal on two echocardiograms.  The Veteran's stress testing was done pharmacologically with regadenoson (twice) and dobutamine (once) due to the Veteran's inability to perform exercise stress testing.  The Veteran has multiple comorbidities which would preclude his performing an exercise stress test (including knee arthritis, diabetic neuropathy, feet swelling, and probable COPD).  While the Veteran self-reported a METs level of 1-3 METs in February 2012 due to dyspnea, fatigue, and dizziness with activities including walking slowly 1-2 blocks, these are not truly reflective of his cardiovascular status because of the other noted comorbid conditions which preclude his exertion.  His self-reported METs level is also inconsistent with the findings of his echocardiogram of February 2012, his regadenoson stress tests of August 2012 and June 2014, and his dobutamine echo stress test of December 2012.  Therefore, the opinion of this examiner after reviewing all the evidence provided remains the same as stated in the February 2012 examination: that the Veteran's echocardiograms and regadenoson stress tests provide the best data regarding the Veteran's cardiovascular status.  

In this case, it is clear that METs testing is medically contraindicated due to comorbid disorders.  The Board further finds that, consistent with the VA examiner's opinion, the METs estimates are not reflective of the level of cardiovascular disability given the limitations caused by the other noted disabilities.  As the METs estimates are clearly not reflective of the level of cardiovascular disability, the Board cannot use them when determining the level of disability.  It is noted that this is not the case where the Board cannot separate the effects of service and nonservice-connected disabilities.  Instead, here it is clear that METs estimates are not reflective of cardiovascular status.  Simply put, the Veteran's neuropathy, arthritis, and other disabilities cause an inability to perform exercise stress testing or determine cardiovascular status based on self-reports related to activity and exertion.  

As the record contains no evidence of more than one episode of acute congestive heart failure in one year or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent, and as the Veteran's estimated METs level are not indicative of the level of severity of his heart disability due to his comorbid conditions, the Board finds that the manifestations of the Veteran's CAD do not more nearly approximate the criteria for a disability rating in excess of 30 percent.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

There is no competent medical evidence of an exceptional or unusual clinical presentation in the record.  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's CAD has been manifested by fatigue, angina, dizziness, and dyspnea.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of cardiac symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for CAD and hypertension.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  

Here, the Veteran is service-connected for hypertension at 20 percent and CAD at 30 percent for a total combined rating of 40 percent.  Therefore, he does not meet the schedular rating criteria for TDIU.  38 C.F.R. § 4.16(a).  

Where the percentage requirements for TDIU are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

Based on a review of the record, the Board finds that his disabilities (CAD and hypertension) do not render him unable to secure or follow substantially gainful employment.  The Veteran's cardiac disabilities produce symptoms to include fatigue, angina, dizziness, and dyspnea.  

The Veteran has previous work experience as a brick layer and laborer.  He reports completing high school and one year of college.  In his August 2005 application for a TDIU he noted that he left his labor position due to his feet, knees, and vision.  He left his brick layer position due to ankles, knees, and fatigue.  He reported he could not work because of hypertension, knees, and feet.

While the Veteran may not be able to work as a brick layer anymore, the record does not indicate that he could not work in a sedentary position or even a labor job that was less demanding that a brick layer.  Importantly, the Veteran did not include any of his service-connected disabilities in describing why he left his labor position.  In addition, he completed a year of college which suggests that he is capable of taking on a position that requires less physical exertion and more mental exertion.  

At his 2012 examinations, it was noted that the Veteran's CAD impacts his ability to work in that he is tired all the time and has some chest pain when he exerts himself.  His hypertension reportedly did not impact his ability to work.  
  
Given the above, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.  As such, referral for extraschedular consideration for a TDIU under 38 C.F.R. § 4.16(b) is not appropriate in this case.  As the Veteran does not meet the schedular requirements for a TDIU and referral is not appropriate in this case, entitlement to TDIU must be denied.  










      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 30 percent for CAD is denied.

Entitlement to TDIU is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


